Citation Nr: 1718616	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-01 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for primary insomnia and nightmare disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to September 2000.  

This matter comes to the Board of Veterans' Appeals (Board) from December 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

A March 2015 Board decision granted an initial 10 percent disability rating for the Veteran's service-connected primary insomnia and nightmare disorder, but no higher, after which the Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court issued a memorandum decision which vacated and remanded the March 2015 Board decision insofar as it denied the Veteran's increased rating claim on appeal.  Thereafter, a December 2016 Board decision granted an initial 70 percent disability rating prior to August 23, 2011, and remanded the Veteran's claim of entitlement to an increased disability rating from August 23, 2011 for a VA examination.  Following the resulting January 2017 VA examination, a March 2017 RO decision granted an increased 70 percent disability rating for the Veteran's posttraumatic stress disorder (PTSD), primary insomnia, and nightmare disorder from August 23, 2011.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the Veteran underwent a VA examination in February 2017, wherein he told the examiner that his service-connected mesothelioma is in remission.  The RO may want to consider scheduling the Veteran for an examination in connection with this claim.

As noted previously by the Board, the Veteran had requested a hearing before the Board, but failed to appear at a scheduled hearing; as such, his previous hearing request is considered withdrawn.  38 C.F.R. § 20.702(d) (2016).  



FINDING OF FACT

For the entire period on appeal, the Veteran's primary insomnia and nightmare disorder has been manifested by no worse than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

An initial disability rating in excess of 70 percent for primary insomnia and nightmare disorder is denied for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

With respect to the Veteran's initial rating claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

II.  Initial Rating - Primary Insomnia and Nightmare Disorder  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's initial rating claim, the Board has considered it from the assigned initial effective date, which the Veteran has not appealed, as well as whether any additional staged rating periods are warranted.  

The Veteran's service-connected primary insomnia and nightmare disorder is currently rated as 70 percent disabling from May 11, 2009 under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9410 (2016).  

Under the applicable rating criteria, a 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A maximum schedular 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

A review of the relevant evidence of record reveals that in May 2009, the Veteran filed claims of entitlement to service connection for PTSD and sleep apnea; he reported that he had been unable to sleep for fifteen years prior to his claim.  

In June 2009, the Veteran explained that, as a result of his sleep apnea, he suffered from excessive daytime sleepiness and morning and night headaches.  That same month, one of the Veteran's former colleagues stated that he believed the Veteran suffered from difficulty falling or staying asleep, and nightmares, as a result of his PTSD.  

In October 2009, the Veteran underwent a psychiatric examination in South Korea, at which time he complained of sleeping problems, such as difficulty staying asleep and bad dreams.  In order to fall asleep at night, he had to consume two to three bottles of soju.  The examiner concluded the Veteran suffered from insomnia and bad dreams following a 1997 accident.  

In December 2009, the Veteran asserted inadequacy in the October 2009 examination and requested an additional psychiatric examination.  In May 2010, the Veteran submitted a list of his prescription medications, including daily medication for insomnia and nightmares, in addition to medical records which documented that his physician had filled his long-standing prescriptions for insomnia medication in April 2010.  

In September 2010, the Veteran was afforded an additional VA examination.  He reported excessive nightmares and sleep disturbances, in addition to loss of appetite, loss of interest, interpersonal problems, sleep disturbances, and nightmares.  Mental status examination revealed coherent and logical thought processes, and normal cognition and memory, without delusional thoughts or suspicions; the Veteran was not deemed to be at risk for suicide.  The examiner determined the Veteran was insufficiently able to deal with stressful events and lacked sufficient capacity to experience and express his feelings, which limited his abilities to interact with others in familiar social situations. Because of this, the Veteran was anxious, irritable, depressive, and helpless, and was unable to manage daily responsibilities at work or at home.  The examiner believed that the internalized effect of such experiences meant the Veteran suffered somatic equivalents and was unable to establish and maintain meaningful relationships with others, unable to feel connected to people, and felt deprived of emotional support.  

A July 2011 psychiatric examination revealed that the Veteran suffered from depressed mood; loss of appetite and interest; interpersonal problems; sleep disturbances; nightmares; anxiety symptoms; and an inability to control his anger.  The examiner concluded that the Veteran suffered from major impairment in school, family relations, judgment, mood, and social interactions with others.  

The Veteran submitted a December 2011 PTSD Disability Benefits Questionnaire (DBQ) which documents that his chronic PTSD resulted in occupational and social impairment with reduced reliability and productivity, due to his symptoms including:  depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), impairment of short- and long-term memory (for example, retention of only highly learned material, while forgetting to complete tasks), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficultly in adapting to stressful circumstances (including work or a worklike setting).  

Most recently, in accordance with the December 2016 Board remand, the Veteran was afforded a VA psychiatric examination in January 2017.  The examiner diagnosed an unspecified trauma and stressor-related disorder (which subsumed his symptoms of nightmares and sleep disturbances) as well as alcohol use disorder.  The examiner noted that the unspecified trauma and stressor-related disorder resulted in symptoms including intrusion symptoms (distressing memories and dreams), avoidance of trauma related stimuli, negative alterations in thoughts and mood as hyperarousal/hyper-reactivity; additionally, there was some overlap in symptoms between the two diagnoses, including issues with concentration, difficulty sleeping, irritability, depression, and anxiety.  The Veteran's psychiatric symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a worklike setting), inability to establish and maintain effective relationships, and suicidal ideation.  The examiner concluded that the Veteran's psychiatric diagnoses resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation; however it was not possible to differentiate what portion of the occupational and social impairment indicated above was caused by each diagnosed mental disorder.  

The relevant evidence documents that the Veteran's psychiatric symptoms of insomnia and nightmares, resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran's primary insomnia and nightmares have resulted in irritability and anger; significant anxiety; excessive worries; depressed mood; poor concentration; memory loss; difficulty establishing and maintaining meaningful relationships; isolation from co-workers and family; feelings of being disconnected, detached, and estranged from people; and markedly diminished interest in social activities.  

However, the evidence of record does not document that the Veteran's psychiatric symptoms have resulted in total occupational and social impairment for any period on appeal, or that his manifested psychiatric symptoms were of similar severity, frequency, and duration in order to warrant an increased 100 percent disability rating throughout the rating period.  See Vazquez-Claudio, supra.  Upon several psychiatric examinations throughout the appeal period, the Veteran's thinking was noted to be clear and logical, and he has not experienced persistent delusions or hallucinations, grossly inappropriate behavior, inability to maintain personal hygiene, disorientation, or memory loss.  

In conclusion, the Veteran's psychiatric symptoms from primary insomnia and nightmare disorder are most closely approximated by the currently assigned 70 percent disability rating for the entire period on appeal.  See 38 C.F.R. § 4.130, DC 9410.  As the preponderance of evidence weighs against his claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial disability rating in excess of 70 percent for primary insomnia and nightmare disorder is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


